HEDRICK, Judge.
By his one assignment of error, the defendant contends that the trial judge violated the provisions of G.S. 1-180 in his charge to the jury by failing to give equal stress to the contentions of the defendant and the State. Although the defendant cross-examined the State’s witnesses, he presented no evidence of his own.
Prom a careful reading of the charge in light of the fact that all of the evidence offered at the trial was presented by the State, it is our opinion that the court did not violate the requirements of G.S. 1-180, but gave adequate stress to the contentions of the defendant and the State. State v. Smith, 238 N.C. 82, 76 S.E. 2d 363 (1953) ; State v. Roman, 235 N.C. 627, 70 S.E. 2d 857 (1952).
In the trial below we find no error.
No error.
Chief Judge Mallard and Judge Campbell concur.